DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “the computer system, in response to detecting the predetermined triggering event, and only while conditions of the triggering event continue to be present, rendering the computer-generated virtual representation of the at least one real-world physical object in the virtual reality display".
The Prior Art discloses rendering a virtual representation of a physical object to a user in a virtual reality system when the user is detected to be within a certain distance of the object. However, the Prior Art is silent as to what happens to the virtual representation when the user is no longer within the certain distance. Therefore, the Prior Art does not disclose rendering a virtual representation of a physical object to a user in a virtual reality system only while the predetermined triggering event continues to be present.

In regards to claim 12, it recites, among other features, “the computing system, in response to detecting the predetermined triggering event, temporarily rendering the 
The Prior Art discloses rendering a virtual representation of a physical object to a user in a virtual reality system when the user is detected to be within a certain distance of the object.  The Prior Art does not temporarily render the computer-generated virtual representation of the at least one real-world physical object in the virtual reality display for a predetermined period of time.

In regards to claim 19, it recites, among other features, “detecting the HMD is facing towards the one real-world physical object;
obtaining a virtual representation of the one real-world physical object; and
rendering the virtual representation of the real-world physical object in the virtual reality display of the HMD to warn a user of the HMD of the real-world object and based on detecting the real-world physical object is within a threshold proximity to the HMD and that the HMD is facing towards the real-world physical object".
The Prior Art discloses rendering a virtual representation of a physical object to a user in a virtual reality system when the user is detected to be within a certain distance of the object. The Prior Art does not disclose detecting whether the HMD is facing the object and rendering a virtual representation of a physical object based on the triggering event and HMD facing the physical object.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 12, 2021